Citation Nr: 0913811	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision, 
which, in pertinent part, denied service connection for 
diabetes mellitus and for a heart disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus and heart 
disorder are related to service.  In a March 2009 informal 
hearing presentation, the veteran's representative 
essentially raised the issue that his claimed heart disorder 
is secondary to his diabetes mellitus.  The Veteran 
specifically alleges that he suffered from dizziness and 
nausea during service and that those symptoms were signs of 
hypoglycemia, which is a complication of diabetes mellitus, 
and that the diabetes mellitus has caused or aggravated a 
heart condition.  As explained below, the question of 
secondary service connection cannot be resolved prior to 
addressing whether the primary condition, diabetes mellitus, 
is related to service.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of any heart problems.  His service 
treatment records do indicate that he was noted to have an 
elevated fasting blood sugar reading on one occasion.  
Treatment records dated in 1961 and 1963 pertaining to a boil 
(or carbuncle) on the left upper thigh included notations 
that the Veteran's mother was a diabetic and that a fasting 
blood sugar would be performed.  An October 1963 laboratory 
report indicated that the Veteran had a glucose, fasting 
blood sugar, reading of 138 mg%.  A subsequent October 1963 
laboratory report noted that the Veteran had a high fasting 
blood sugar reading.  The report related that the present two 
hour glucose reading was 90 mg%.  

On a medical history form at the time of the June 1965 
separation examination, the Veteran noted that he had a 
history of boils as well as car, train, sea, or air sickness.  
The reviewing examiner indicated that the Veteran had a boil 
on the left thigh in 1961 and that he had boil on the 
"right" thigh in 1963.  It was noted that the Veteran's air 
and sea sickness were presently symptomatic.  The objective 
June 1965 separation examination report included notations 
that the Veteran's heart and endocrine system were normal.  
There was also a notation that the Veteran's sugar reading 
was negative.  It was reported that the Veteran had air and 
sea sickness which were presently symptomatic.  

Post-service private and VA treatment records show treatment 
for diabetes mellitus and for variously diagnosed heart 
problems.  

As noted above, the Veteran's representative has alleged that 
his claimed heart disorder is also secondary to his diabetes 
mellitus.  Although the RO has not specifically addressed the 
Veteran's claim for entitlement to service connection for a 
heart disorder on a secondary basis, the Board is of the view 
that secondary service connection should be considered as to 
that issue.  Therefore, the Board finds that the veteran's 
claim for service connection for a heart disorder, to include 
as secondary to diabetes mellitus, is inextricably 
intertwined with his claim for service connection for 
diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  A 
remand is necessary for three reasons:  the veteran has 
recently submitted pertinent evidence without a waiver of 
review by the RO; there appears to be evidence outstanding; 
and an examination is in order to arrive at an opinion as to 
the veteran's claims that he has diabetes mellitus related to 
service and that he developed a heart disorder secondary to 
diabetes mellitus.

Taking this last reason first, the Board observes that the 
Veteran has not been afforded a VA examination that resulted 
in an etiological opinion, after a review of the entire 
claims folder, as to the likely cause, or onset of, diabetes 
mellitus and a heart disorder - to include an opinion whether 
such is secondary to diabetes mellitus.  Such an examination 
is in order.  38 C.F.R. § 3.159(c)(4).  

The Board notes that in his January 2006 notice of 
disagreement, the Veteran reported that he was diagnosed with 
diabetes mellitus in 1973.  The Board observes, however, that 
the Veteran has not specifically identified the medical 
facilities where he received treatment for diabetes mellitus 
at that time.  The Board notes that prior to the examination, 
any outstanding records of pertinent treatment should be 
obtained and added to the record.  

Further, the Board notes that subsequent to the issuance of 
the January 2008 supplemental statement of the case, 
additional medical evidence referring to the Veteran's 
treatment for diabetes mellitus and for heart problems was 
submitted directly to the Board and was never considered by 
the RO.  The Veteran has not submitted a waiver with regard 
to initial RO consideration of these records.  In fact, in a 
March 2008 response, he specifically indicated that the 
additional evidence should first be considered at the RO.  
Thus, the case will also be remanded to allow for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for diabetes mellitus (including in 1973) 
and heart problems since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since July 2006 should 
be obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed diabetes mellitus and heart 
disorder, to specifically include a 
determination as to whether a heart 
condition is secondary to diabetes 
mellitus.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
diabetes mellitus and any diagnosed heart 
disorders are etiologically related to the 
Veteran's period of service (to include a 
discussion of the elevated fasting blood 
sugar reading in October 1963).  If the 
examiner finds that the Veteran has 
diabetes mellitus that is related to 
service, the examiner should then opine as 
to whether it is at least as likely as not 
that such disorder caused or aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed heart 
disorders.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for diabetes mellitus and for 
hypertension, to include as secondary to 
diabetes mellitus.  The agency of original 
jurisdiction should carefully review all 
additional evidence received since the 
last supplemental statement of the case.  
If any benefit sought remains denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
supplemental statement of the case 
(including evidence submitted directly to 
the Board), to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

